United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
TOGUS VETERANS ADMINISTRATION
MEDICAL CENTER, Augusta, ME, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1161
Issued: December 1, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 26, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ January 27, 2009 nonmerit decision and the September 29, 2008 merit
decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this case.
ISSUES
The issues are: (1) whether appellant established that she sustained an injury in the
performance of duty on June 4, 2007; and (2) whether the Office properly refused to reopen
appellant’s case for further review of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On June 7, 2007 appellant, a 46-year-old staff nurse, filed a traumatic injury claim (Form
CA-1) for a “probable herniated disc.” She alleged that, on June 7, 2007, after sitting down at a
computer, she felt a “pop” in her thoracic spine and experienced “immediate pain.”

Appellant submitted witness statements and June 5 and 14, 2007 notes signed by
Dr. Charles D. Radis, an orthopedic surgeon, who reported findings on examination and
diagnosed mid-thoracic pain.
In a June 5, 2007 report (Form CA-20), Dr. Melanie M. Thompson, Board-certified in
family medicine, reported findings on examination and diagnosed thoracic back pain. She
attributed this condition to the June 4, 2007 incident described by appellant.
In a report and note dated January 8 and July 6, 2007, Dr. Michael F. Regan, a Boardcertified orthopedic surgeon, reported findings on examination and opined that appellant
“certainly may have a lumbar herniation … [that] is probably work related.” He also diagnosed
low back pain and discomfort “probably due to spasm.”
By decision dated October 10, 2007, the Office denied the claim because the evidence of
record did not establish that appellant sustained an injury as defined by the Federal Employees’
Compensation Act.
On December 18, 2007 appellant requested reconsideration.
Appellant submitted a copy of Dr. Regan’s January 8, 2008 note previously of record.
By decision dated September 29, 2008, the Office denied modification of its prior
decision because, while the evidence of record established that the incident occurred as alleged,
it did not establish that this incident caused an injury for purposes of the Act.
Appellant disagreed and on October 5, 2008 requested reconsideration, again submitting
a copy of Dr. Regan’s January 8, 2008 note.
By decision dated January 27, 2009, the Office denied the request because it did not
demonstrate that the Office’s prior decision was erroneous, raise a new legal argument not
previously considered by the Office or present new relevant and pertinent evidence not
previously considered by the Office.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Act1 has the burden of establishing the essential
elements of the claim, including the fact that the individual is an employee of the United States
within the meaning of the Act, that the claim was filed within the applicable time limitation, that
an injury was sustained while in the performance of duty as alleged and that any disability and/or
specific condition for which compensation is claimed are causally related to the employment
injury.2 These are essential elements of each and every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.3
1

5 U.S.C. §§ 8101-8193.

2

C.S., 60 ECAB __ (Docket No. 08-1585, issued March 3, 2009).

3

S.P., 59 ECAB __ (Docket No. 07-1584, issued November 15, 2007); Joe D. Cameron, 41 ECAB 153 (1989).

2

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.4 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.5
ANALYSIS -- ISSUE 1
The Office accepted that the employment incident occurred as alleged. Appellant’s
burden is to demonstrate that the accepted employment incident caused a personal injury. Causal
relationship is a medical issue that can only be proven by probative rationalized medical opinion
evidence. The Board finds the evidence of record insufficient to satisfy appellant’s burden.
The medical evidence of record consists of notes and reports signed by Drs. Radis, Regan
and Thompson.6 This evidence is of no probative value on the issue of causal relationship as
they diagnosed pain, which, for purposes of the act, is merely a symptom, not a compensable
medical diagnosis.7 While Dr. Regan surmised that appellant “may have a lumbar herniation,”
his conclusion is conjectural in nature and is unsupported by medical rationale.8 Although
Dr. Thompson, diagnosing thoracic back pain, attributed appellant’s condition to the accepted
June 4, 2007 incident, she is merely repeating appellant’s allegations and her opinion is
unsupported by medical rationale. Furthermore, this evidence does not describe the mechanism
of injury or proffer a medical rationale explaining how the accepted employment incident caused
a medically diagnosed compensable injury. These deficiencies reduce the probative value of this
evidence such that it is insufficient to satisfy appellant’s burden.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.9
4

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

5

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354, 35657 (1989).
6

The Board notes that appellant submitted reports signed by a certified physician assistant and a physical
therapist. Because healthcare providers such as nurses, acupuncturists, physician assistants and physical therapists
are not considered “physicians” under the Act, their reports and opinions do not constitute competent medical
evidence. 5 U.S.C. § 8101(2); see also G.G., 58 ECAB ___ (Docket No. 06-1564, issued February 27, 2007);
Jerre R. Rinehart, 45 ECAB 518 (1994); Barbara J. Williams, 40 ECAB 649 (1989); Jan A. White, 34 ECAB
515 (1983). Thus, these reports have no evidentiary value.
7

Robert Broome, 55 ECAB 339, 342 (2004).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.3(g) (April 1993).
9

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

3

Appellant has not submitted probative medical opinion evidence supporting her claim as,
consequently, has not satisfied her burden of proof.
LEGAL PRECENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the
Act, the Office’s regulations provide that the evidence or argument submitted by a claimant
must: (1) show that the Office erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by the Office; or (3) constitute
relevant and pertinent new evidence not previously considered by the Office.11 To be entitled to
a merit review of an Office decision denying or terminating a benefit, a claimant also must file
his or her application for review within one year of the date of that decision.12 When a claimant
fails to meet one of the above standards, the Office will deny the application for reconsideration
without reopening the case for review on the merits.13
10

ANALYSIS -- ISSUE 2
Appellant did not argue that the Office erroneously applied a point of law, nor did she
advance a new legal argument not previously considered by the Office. Therefore, she was not
entitled to a merit review based upon the first two enumerated grounds noted above.14
Appellant also failed to submit relevant and pertinent new evidence not previously
considered by the Office and therefore did not satisfy the third requirement for further merit
review. She submitted a copy of Dr. Regan’s January 8, 2008 note. This note was already of
record and considered by the Office in its prior decision. Evidence that repeats or duplicates
evidence already in the case record has no evidentiary value and does not constitute a basis for
reopening a case.15
The evidence submitted by appellant does not satisfy the third criterion noted above, for
reopening a claim for merit review. As she did not meet any of the regulatory requirements, the
Board finds that the Office properly denied the application for reconsideration without reopening
the case for a review on the merits.16

10

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
11

20 C.F.R. § 10.606(b)(2).

12

Id. at § 10.607(a).

13

Id. at § 10.608(b).

14

Supra note 3.

15

Richard Yadron, 57 ECAB 207 (2005); Eugene Butler, 36 ECAB 393 (1984).

16

See James E. Norris, 52 ECAB 93 (2000).

4

CONCLUSION
The Board finds that appellant has not established that she sustained an injury in the
performance of duty on June 4, 2007. The Board also finds that the Office properly refused to
reopen appellant’s case for further review of the merits pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the January 27, 2009 and September 29, 2008
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: December 1, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

